UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period endedSeptember 27, 2008 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,824,021 shares of the Registrant’s Common Stock outstanding as of October 31, 2008. INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of September 27, 2008 and March 29, 2008 3 Condensed Consolidated Statements of Operations (Unaudited), three and six months ended September 27, 2008 and September 29, 2007 4 Condensed Consolidated Statements of Cash Flows (Unaudited), six months ended September 27, 2008 and September 29, 2007 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 15 PART II-OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other information 16 SIGNATURES 18 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 19 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 20 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 21 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 22 Part I - FINANCIAL INFORMATION Item 1–Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS(Unaudited) (In Thousands ExceptShare Data) September 27, 2008 March 29, 2008 Assets Current assets Cash and cash equivalents $ 1,577 $ 1,845 Trade accounts receivable, net of allowance of $74 and $93, respectively 1,511 2,693 Inventories, net 5,280 5,008 Prepaid expenses and other current assets 442 383 Total current assets 8,810 9,929 Property and equipment, net 382 400 Other assets 16 32 Total assets $ 9,208 $ 10,361 Liabilities and shareholders’ equity Current liabilities Accounts payable $ 826 $ 649 Accrued commissions 145 181 Accrued payroll and benefits 455 526 Accrued warranty 184 190 Customer advances 453 646 Reserve for lease obligations 247 247 Current capital lease obligation 16 Other current liabilities 284 359 Total current liabilities 2,610 2,798 Long term obligations 150 171 Total liabilities 2,760 2,969 Commitments Shareholders’ equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at September 27, 2008 and March 29, 2008 Common stock of no par value; Authorized 40,000,000 shares; 4,824,021 shares at September 27, 2008 and 4,824,021 at March 29, 2008 issued and outstanding 13,516 13,398 Accumulated deficit (7,068 ) (6,006 ) Total shareholders’ equity 6,448 7,392 Total liabilities and shareholders’ equity $ 9,208 $ 10,361 See accompanying notes to unaudited condensed consolidated financial statements. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(Unaudited) Three Months Ended Six Months Ended (In Thousands Except Per Share Data) September 27, 2008 September 29, 2007 September 27, 2008 September 29, 2007 Net sales $ 3,689 $ 4,651 $ 7,177 $ 9,279 Cost of sales 2,351 2,570 4,442 5,254 Gross profit 1,338 2,081 2,735 4,025 Engineering 522 514 1,078 1,100 Selling, general and administrative 1,437 1,365 2,801 2,640 Restructuring 80 Operating expenses 1,959 1,879 3,879 3,820 Operating (loss) income (621 ) 202 (1,144 ) 205 Other expense 13 Interest income, net 6 9 9 23 (Loss) income from continuingoperations before income taxes (615 ) 198 (1,135 ) 228 Provision for income taxes 2 2 (Loss) income from continuing operations (615 ) 198 (1,137 ) 226 Income (loss) on discontinued operations, net of income taxes 75 (10 ) 75 54 Net (loss) income $ (540 ) $ 188 $ (1,062 ) $ 280 Basic net (loss) income per share: From continuing operations $ (0.13 ) $ 0.04 $ (0.24 ) $ 0.05 On discontinued operations 0.02 (0.00 ) 0.02 0.01 Basic net (loss) income per share $ (0.11 ) $ 0.04 $ (0.22 ) $ 0.06 Diluted net (loss) income per share: From continuing operations $ (0.13 ) $ 0.04 $ (0.24 ) $ 0.05 On discontinued operations 0.02 (0.00 ) 0.02 0.01 Diluted net (loss) income per share $ (0.11 ) $ 0.04 $ (0.22 ) $ 0.06 Shares used in per share calculation: Basic 4,824 4,810 4,824 4,810 Diluted 4,824 4,880 4,824 4,871 See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements Of Cash Flows Six Months Ended (In thousands) September 27, 2008 September 29, 2007 Cash flows from operations: Net (loss) income $ (1,062 ) $ 280 Adjustments to reconcile net income (loss) to net cash (used in) provided by operations: Depreciation and amortization 82 65 Share based compensation 118 96 Deferred rent (52 ) (101 ) Changes in operating assets and liabilities 663 (443 ) Net cash used in operations (251 ) (103 ) Cash flows from investing activities: Purchases of property and equipment (64 ) (94 ) Net cash used in investing activities (64 ) (94 ) Cash flows from financing activities: Capital lease 47 Issuance of common stock 10 Net cash provided by financing activities 47 10 Decrease in cash and cash equivalents (268 ) (187 ) Cash and cash equivalents at beginning of period 1,845 1,804 Cash and cash equivalents at end of period $ 1,577 $ 1,617 Supplementary disclosure of cash flow information: Cash paid for income taxes was $2 for the six month period ended September 27, 2008.Cash paid for income taxes was $2 for the six month period ended September 29, 2007. See accompanying notes to unaudited condensed consolidated financial statements. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Basis of Presentation The condensed consolidated financial statements included herein have been prepared by Giga-tronics Incorporated (the “Company”), pursuant to the rules and regulations of the Securities and Exchange Commission.The consolidated results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.In the opinion of management, the information contained herein reflects all adjustments (consisting of only normal recurring accruals) necessary to make the consolidated results of operations for the interim periods a fair statement of such operations.For further information, refer to the consolidated financial statements and footnotes thereto, included in the Annual Report on Form 10-K, filed with the Securities and Exchange Commission for the year ended March 29, 2008. Certain prior period amounts have been reclassified to conform with the current period’s presentation. (2) Discontinued Operations In the first quarter of fiscal 2004, the Company discontinued the operations at its Dymatix Division due to the substantial losses incurred over the previous two years.In the fourth quarter of fiscal 2004, the Company consummated the sale of its Dymatix Division.Expenses are recorded for discontinued operations associated with the partial abandonment of the lease for the Fremont facility.Included in this lease is 7,727 square feet, which the Company effectively abandoned upon sale of Dymatix on March 26, 2004.As of March 29, 2008, the Company has fully reserved the remaining lease due to the low probability of leasing it to a sub-tenant prior to the expiration of our lease obligation in June 30, 2009.Income from discontinued operations was $75,000 for the three and six month periods ended September 27, 2008.This resulted from the foreclosure and resale of the Dymatix assets to a third party.During the three month period ended September 29, 2007, the Company recorded a $10,000 loss on discontinued operations due to the adjustment to the sub-lease accrual.During the six month period ended September 29, 2007, the Company recorded $54,000 as income on discontinued operations due to the receipt of a payment of $18,000 on previously reserved receivables, a payment of $41,000 from the sale of a previously written off asset, and an adjustment of $5,000 to the sub-lease accrual. (3) Revenue Recognition The
